DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. This communication is in response to the Applicant’s submission filed on 19 January 2022 [hereinafter Response], where:
Claims 1, and 12 are amended.
Claims 9 and 20 are cancelled.
Claims 1-8, 10-19, and 21 are pending.
Claims 1-8, 10-19, and 21 are rejected.
Examiner notes Applicant claims priority to Taiwanese foreign application 105138871 filed 25 November 2016. As Examiner’s omission was correctly pointed out by Applicant, the Examiner further notes that a certified copy of the foreign application has been filed in the instant application on 09 January 2017 as required by 37 CFR 1.55. Examiner notes that for Applicant to have perfected the right of priority, a translation of the priority application is required because the priority application is not in English.
Claim Rejections - 35 U.S.C. § 112(b)
3.	The rejection to claims 1-8, 10-19, and 21 under Section 112(b) is withdrawn in view of the Applicant’s amendments to claims 1 and 12.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5.	Claims 11 and 21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites “a processor;” however, claim 1, which is recited within claim 11, recites “a processor” as well (Claim 1, line 6). The claim is indefinite because it is not clear whether the “a processor” of claim 11 is intended to be a separate and distinct element, or whether it is intended to be the “a processor” of claim 1.
Claim 21 recites “a processor or by a circuit having the ability of data processing;” however, claim 12, from which claim 21 depends, recites “a processor or by a circuit having the ability of data processing” as well (Claim 12, line 22). The claim is indefinite because it is not clear whether the “a processor or by a circuit” of claim 21 is intended to be a separate and distinct element, or whether it is intended to be the “a processor or by a circuit” of claim 12.
Claim Rejections - 35 U.S.C. § 101
6.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claims 1-8, 10-19, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A data analysis method, comprising:
collecting a user data, the user data comprising a plurality of data factors;
generating a plurality of situation conditions from the user data . . . ;
calculating a distribution ratio of each of the situation conditions to obtain a first data by an analysis module, wherein the analysis module is implemented by a processor or by a circuit having the ability of data processing;
calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data by the analysis module;
obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data;
selecting at least one target situation condition . . . according to the at least one evaluating parameter;
obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions;
generating a suggestion information . . . according to the at least one evaluating parameter and the at least one other evaluating parameter; and 
adding more data factors to each of the plurality of situation conditions by a deep neuron network (DNN) training to update each of the plurality of situation conditions and performing the above steps again;
wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions;
wherein the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm, or the amendment comprises changing to an appropriate information association algorithm among the information association algorithm and the at least one other information association algorithm under some of the situation conditions to improve overall information association performance;
wherein possible data factors in previous level are automatically combined by the DNN training to generate more complex situation conditions.
Under Step 1, the instant claim recites a method, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. recites the steps of:
* * *
generating a plurality of situation conditions from the user data . . . ;
calculating a distribution ratio of each of the situation conditions to obtain a first data by an analysis module . . . ;
calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data by the analysis module;
obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data;
selecting at least one target situation condition . . . according to the at least one evaluating parameter;
obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions;
generating a suggestion information . . . according to the at least one evaluating parameter and the at least one other evaluating parameter; and 
* * *
The claim recites the steps of analyzing user data for situation conditions against a target situation condition, which is an act of evaluating information that can practically be performed in the human mind, or by a human using a pen and paper. See MPEP § 2106.04(a)(2).III. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“an analysis module, wherein the analysis module is implemented by a processor or by a circuit having the ability of data processing, “ which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a deep neuron network (DNN) training,” which is a machine learning algorithm (Specification ¶ 0026) used to add more data factors to a situation condition (Specification ¶ 0056; see also Specification ¶ 0066; see also Kulkarni, Fig. 1 & associated description).
The claim recites activities that include:
* * *
collecting a user data, . . . ;
* * *
and adding more data factors to each of the plurality of situation conditions by a deep neuron network (DNN) training to update each of the plurality of situation conditions and performing the above steps again; . . . .
These generic steps of collecting data and adding more factors to situation conditions using executed as instructions with a regular computers and/or devices does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“an analysis module, wherein the analysis module is implemented by a processor or by a circuit having the ability of data processing, “ which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a deep neuron network (DNN) training,” which is a machine learning algorithm (Specification ¶ 0026) used to add more data factors to a situation condition (Specification ¶ 0056; see also Specification ¶ 0066; see also Kulkarni, Fig. 1 & associated description).
Collecting data and adding more factors to situation conditions using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 2 recites the “data analysis method according to claim 1, further comprising: obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 3 recites the “data analysis method according to claim 2, wherein the machine learning algorithm is a deep neuron network (DNN) algorithm.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 2, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 2.
Claim 4 recites the “data analysis method according to claim 1, further comprising: obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 5 recites the “data analysis method according to claim 1, further comprising: obtaining the at least one evaluating parameter by calculating a cross entropy of the first data and the second data.”  The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 6 recites the “data analysis method according to claim 1, further comprising: determining whether the at least one target situation condition satisfies a output requirement;
generating the suggestion information when the at least one target situation condition satisfies the output requirement; and
updating the situation conditions until the at least one correspondingly selected target situation condition satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 7 recites the “data analysis method according to claim 6, wherein the output requirement is that a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 6, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 6.
Claim 8 recites the “data analysis method according to claim 6, wherein the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 6, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 6.
Claim 10 recites the “data analysis method according to claim 1, further comprising: generating an alarm information when a degree of deviation in respect of time of at least one of the at least one evaluating parameter and the user data conforms to an alarm condition.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 11 recites:
A non-transitory computer readable medium having an instruction sequence, a computer system performs the data analysis method according to claim 1 when the instruction sequence is performed by a processor.
Under Step 1, the instant claim recites a “non-transitory computer readable medium,” which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. recites the steps of “performs the data analysis method according to claim 1,” where claim 1 recites:
* * *
generating a plurality of situation conditions from the user data . . . ;
calculating a distribution ratio of each of the situation conditions to obtain a first data by an analysis module . . . ;
calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data by the analysis module;
obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data;
selecting at least one target situation condition . . . according to the at least one evaluating parameter;
obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions;
generating a suggestion information . . . according to the at least one evaluating parameter and the at least one other evaluating parameter; and 
* * *
The claim recites the steps of analyzing user data for situation conditions against a target situation condition, which is an act of evaluating information that can practically be performed in the human mind, or by a human using a pen and paper. See MPEP § 2106.04(a)(2).III. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“an analysis module, wherein the analysis module is implemented by a processor or by a circuit having the ability of data processing, “ which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); 
“non-transitory computer readable medium,” computer system,” and “a processor,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a deep neuron network (DNN) training,” which is a machine learning algorithm (Specification ¶ 0026) used to add more data factors to a situation condition (Specification ¶ 0056; see also Specification ¶ 0066; see also Kulkarni, Fig. 1 & associated description).
The claim recites activities that include:
* * *
collecting a user data, . . . ;
* * *
and adding more data factors to each of the plurality of situation conditions by a deep neuron network (DNN) training to update each of the plurality of situation conditions and performing the above steps again; . . . .
These generic steps of collecting data and adding more factors to situation conditions using executed as instructions with a regular computers and/or devices does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“an analysis module, wherein the analysis module is implemented by a processor or by a circuit having the ability of data processing, “ which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a deep neuron network (DNN) training,” which is a machine learning algorithm (Specification ¶ 0026) used to add more data factors to a situation condition (Specification ¶ 0056; see also Specification ¶ 0066; see also Kulkarni, Fig. 1 & associated description).
Collecting data and adding more factors to situation conditions using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 12 recites:
A data analysis system, comprising:
a data collecting module, for collecting a user data, the user data comprising a plurality of data factors;
a situation condition generating module, for generating a plurality of situation conditions from the user data . . . ;
an analysis module, for calculating a distribution ratio of each of the situation conditions to obtain a first data . . . , and calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data;
an evaluating module, for obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data, selecting at least one target situation condition . . . according to the at least one evaluating parameter, and obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions;
a suggestion information generating module, for generating a suggestion information . . . according to the at least one evaluating parameter and the at least one other evaluating parameter; and 
wherein each of the data collecting module, the situation condition generating module, the analysis module, the evaluating module, and the suggestion information generating module is implemented by a processor or by a circuit having the ability of data processing, and
wherein the situation condition generating module is further configured to add more data factors to each of the plurality of situation conditions by deep neuron network (DNN) training to update each of the plurality of situation conditions;
wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions;
wherein the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm, or the amendment comprises changing to an appropriate information association algorithm among the information association algorithm and the at least one other information association algorithm under some of the situation conditions to improve overall information association performance;
wherein possible data factors in previous level are automatically combined by the DNN training to generate more complex situation conditions.
Under Step 1, the instant claim recites a system, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. recites the steps of:
* * *
a situation condition generating module, for generating a plurality of situation conditions from the user data . . . ;
an analysis module, for calculating a distribution ratio of each of the situation conditions to obtain a first data, and calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data;
an evaluating module, for obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data, selecting at least one target situation condition for performing information association by the information association algorithm from the situation conditions according to the at least one evaluating parameter, and obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions; and 
a suggestion information generating module, for generating a suggestion information . . . according to the at least one evaluating parameter and the at least one other evaluating parameter; and 
* * *
The claim recites the steps of analyzing user data for situation conditions against a target situation condition, which is an act of evaluating information that can practically be performed in the human mind, or by a human using a pen and paper. See MPEP § 2106.04(a)(2).III. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a data analysis system” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3; Specification ¶ 0021);
“the data collecting module, the situation condition generating module, the analysis module, the evaluating module, and the suggestion information generating module is implemented by a processor or by a circuit having the ability of data processing,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); 
“an information association algorithm” and “at least one other information association algorithm,” which are mathematical calculations based on one a number of existing information association algorithms such as an AR algorithm, a BrandTP algorithm, a COOC algorithm, a CTP algorithm, a P2V algorithm, and the like(MPEP § 2106.04(a)(2).I; Specification ¶ 0030); and
“a deep neuron network (DNN) training,” which is a machine learning algorithm (Specification ¶ 0026) used to add more data factors to a situation condition (Specification ¶ 0056; see also Specification ¶ 0066; see also Kulkarni, Fig. 1 & associated description).
The claim recites activities that include:
* * *
a data collection module, for collecting a user data, . . . ;
* * *
and wherein the situation condition generating module is further configures to add more data factors to each of the plurality of situation conditions by a deep neuron network (DNN) training to update each of the plurality of situation conditions and performing the above steps again; . . . .
These generic steps of collecting data and adding more factors to situation conditions using executed as instructions with a regular computers and/or devices does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“the data collecting module, the situation condition generating module, the analysis module, the evaluating module, and the suggestion information generating module is implemented by a processor or by a circuit having the ability of data processing,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); 
“an information association algorithm” and “at least one other information association algorithm,” which are mathematical calculations based on one a number of existing information association algorithms such as an AR algorithm, a BrandTP algorithm, a COOC algorithm, a CTP algorithm, a P2V algorithm, and the like(MPEP § 2106.04(a)(2).I; Specification ¶ 0030); and
“a deep neuron network (DNN) training,” which is a machine learning algorithm (Specification ¶ 0026) used to add more data factors to a situation condition (Specification ¶ 0056; see also Specification ¶ 0066; see also Kulkarni, Fig. 1 & associated description).
Collecting data and adding more factors to situation conditions using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 13 recites the “data analysis system according to claim 12, wherein the situation condition generating module is further adapted to obtain each of the situation conditions by combining the data factors based on a machine learning algorithm.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 12, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 12.
Claim 14 recites the “data analysis system according to claim 13, wherein the machine learning algorithm is a deep neuron network algorithm.”  The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 13, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 13.
Claim 15 recites “the data analysis system according to claim 12, wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 12, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 12.
Claim 16 recites the “data analysis system according to claim 12, wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a cross entropy of the first data and the second data.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 12, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 12.
Claim 17 recites the “data analysis system according to claim 12, wherein the evaluating module is further adapted to: 
determine whether the at least one target situation condition satisfies a output requirement;
make the suggestion information generating module generate the suggestion information when the at least one target situation condition satisfies the output requirement; and
update the situation conditions until the at least one correspondingly selected target situation condition satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and make the suggestion information generating module generate the suggestion information.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 12, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 12.
Claim 18 recites the “data analysis system according to claim 17, wherein the output requirement is that a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 17, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 17.
Claim 19 recites the “data analysis system according to claim 17, wherein the output requirement is that the number of the data factors that make up each of the situation conditions is less or equal to a limit value.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 17, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 17.
Claim 21 recites the “data analysis system according to claim 12, further comprising: an alarm module for generating an alarm information when a degree of deviation in respect of time of at least one of the at least one evaluating parameter and the user data conforms to an alarm condition, wherein the alarm module is implemented by a processor or by a circuit having the ability of data processing.” The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claim 12, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 12.
Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
16.	Claims 1-3, 6-8, 10-14, 17-19, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20120078825 to Kulkarni et al. [hereinafter Kulkarni] in view of US Published Application 20180121533 to Magnani et al. [hereinafter Magnani].
Kulkarni teaches the features of a goal model can be created using machine learning. Responsive to a search query, a plurality of data factors can be inputted into the goal model to create a model output. Search results can be presented to a user based on the model output.
Regarding claim 1, Kulkarni teaches [a] data analysis method, comprising:
collecting a user data, the user data comprising a plurality of data factors (Kulkarni ¶ 0017 teaches the input dataset can comprise one or more data factors 125 (that is, collecting a user data, the user data comprising a plurality of data factors));
generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors (Kulkarni ¶ 0027 teaches input dataset is one or more data factors 125 associated with the goal 130 (that is, the goal 130 is a situation condition); Kulkarni ¶ 0014 teaches that [p]rovider goals can be identified . . . [G]oals can be defined as input labels into a machine learning system and correlated with factored information (that is, generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors));
calculating a distribution ratio of each of the situation conditions to obtain a first data (Kulkarni ¶ 0024 teaches that [g]oals 130 can be reduced to input labels and fed into the machine learning system; input labels can also correspond to observations for the goal 130; moreover, Kulkarni ¶ 0025 teaches that input observations (e.g., observations that are part of the input dataset) can be assigned a plurality of weights between input observations. For example, a first observation can be assigned a first weight and a second observation can be assigned a second weight. The differing weights can correspond to the effect the observation has on the machine learning system; that is, the application of the weights of Kulkarni to observations / labels (that is, a plurality of situation conditions is calculating a distribution ratio of each of the situation conditions to obtain a first data) by an analysis module, wherein the analysis module is implemented by a processor or by a circuit having the ability of data processing (Kulkarni ¶ 0015 generally teaches modules, which are an analysis module; Kulkarni ¶ 0068 teaches instructions (that is, software 624) that may also reside . . . within the main memory 604 and/or within the processor 602 during execution thereof (that is, the analysis module is implemented by a processor or by a circuit having the ability of data processing));
calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data by the analysis module (Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to measure the impact a data factor 125 has on the model ( e.g., the degree to which changes in the particular data factor 125 influence the model's output). In an example, the factorization module 120 can be configured to assign an impact score to the data factors 125; Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained);
obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data (Kulkarni ¶ 0022 teaches, the data factors 125 can be ordered by their assigned impact scores (that is, obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data));
selecting at least one target situation condition for performing information association by the information association algorithm from the situation conditions according to the at least one evaluating parameter (Kulkarni ¶ 0018 teaches the standard format can vary depending upon the ultimate goal 130 (that is, selecting at least one target situation condition for performing information association by the information association algorithm). For example, data to be input into a revenue model can be factored into a first format, while data to be input into a sales model can be factored into a second format; Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to assign an impact score to the data factors 125. . . . In an example, the data factors 125 can be ordered by their assigned impact scores (that is, from the situation conditions according to the at least one evaluating parameter));
obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions (Kulkarni ¶ 0030 teaches [g]oal models 140 can be created for different problems, or to address different goals, of the provider. For example, a relevance goal model can be created to ascertain the relevance between a search query and the item listings returned in search results. A revenue goal model (that is, at least one other information association algorithm under the situation conditions) can be created to ascertain the item listings returned in search results that can benefit (e.g., increase) provider revenue (that is, obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions)); 
generating a suggestion information relating to the information association algorithm and/or the at least one other information association algorithm according to the at least one evaluating parameter and the at least one other evaluating parameter (Kulkarni ¶¶ 0013-14 teaches [t]raditionally, a provider may spend a great deal of time attempting to determine which pieces of information (that is, generating a suggestion information relating to the information association algorithm) in its possession are relevant to find and present user search results in a way to meet its goals. . . . A provider can ease the burden on its human resources by implementing (e.g., creating, updating, or hosting) and using models from the information using machine learning. . . . Provider goals can be identified and used to implement machine learning models. . . . By utilizing the power of machine learning, large amounts of information can be used to rank search results to meet provider goals without expending vast human resource capital; Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering. For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125) (that is, according to the at least one evaluating parameter and the at least one other evaluating parameter)
[Examiner notes that the Specification recites “This suggestion information SI could be provided for the analyst to improve information association logic of this information association algorithm based on this situation condition.” (Specification ¶ 0063). The information of Kulkarni set out above is not inconsistent with that of the Specification. Accordingly, the BRI of the Applicant’s “suggestion information” reads on the information of Kulkarni (see MPEP § 2173.01)]); and
adding more data factors to each of the plurality of situation conditions by a . . . neuron network (DNN) training to update each of the plurality of situation conditions (Kulkarni ¶ 0021 teaches that example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors 125 (that is, adding more data factors to each of the plurality of situation conditions . . . to update each of the plurality of situation conditions); Kulkarni ¶ 0022 and Fig. 1 teaches that factorization module 120 can be configured to measure the impact a data factor 125 has on the model (e.g., the degree to which changes in the particular data factor 125 influence the model's output); Kulkarni Fig. 1 (Examiner annotations in text blocks) teaches:

    PNG
    media_image1.png
    894
    639
    media_image1.png
    Greyscale

Kulkarni ¶ 0005 teaches that the block diagram of Fig. 1 is an example system for search result ranking using machine learning. The machine learning of Kulkarni ¶ 0027 teaches the internal model 135 can be the machine learning system being trained by the training module 115. The internal model 135 can be any one of a variety of machine learning systems, including a neural network (that is, a neuron network)) and performing the above steps again (Kulkarni ¶ 0029 teaches [t]he training module 115 can be configured to iteratively refine the internal model’s 135 output unit a predominated condition is met when the training module 115 receives errors in the output (that is, performing the above steps again)),
wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions (Kulkarni ¶ 0026 teaches [i]n an example training is carried out automatically. For example, if a desired output is known for a set of inputs, a training program can feed the inputs into the model, observe the outputs, and automatically indicate the incorrect results (that is, indicates that further amendment is needed) and adjust the model accordingly (that is, the suggestion information indicates that further amendment is needed under at least one of the situation conditions)),
wherein the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm or the amendment comprises changing to an appropriate information association algorithm among the information association algorithm and the at least one other information association algorithm under some of the situation conditions to improve overall information association performance (Kulkarni ¶ 0029 teaches if an error rate of 0.5% is desired (e.g., between the observed output and the goal 130) iterative training of the internal model 135 can end after the error rate is achieved. . . . The training module 115 can be configured to perform the iterative process by adjusting the internal model 135, directly (e.g., setting neuron connection weights in a neural network based system) or indirectly (e.g., using a facility of the internal model 135) (that is, re-inputting the input dataset (e.g., data factors 125), observing the refined output of the internal model 135 to identify further errors in the refined output, and continuing until the predetermined condition is met (that is, to improve overall information association performance); Kulkarni ¶ 0030 teaches [i]n an example, several goal models 140 can be combined together (that is, combining the information association algorithm and the at least one other information association algorithm). In an example, the combination of goal models 140 can be weighted. Such that adjusting relevance vis a vis revenue is as simple as adjusting the weights (that is, modifying the weights) between the two goal models 140. In an example, a goal model 140 can be created to accept output from other goal models 140 (e.g., relevance and revenue goal models 140) and produce outputs that integrate the outputs of the other goal models 140 (that is, the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm . . . under some of the situation conditions to improve overall information association performance)), and
wherein possible data factors in previous level are automatically combined by the DNN training to generate more complex situation conditions (Kulkarni ¶ 0030 teaches [m]any different goal models 140 can be created to address the different goals of a provider. In an example, several goal models 140 can be combined together. In an example, the combination of goal models 140 can be weighted, such that adjusting relevance vis a vis revenue is as simple as adjusting the weights between the two goal models 140. In an example, a goal model 140 can be created to accept output from other goal models 140 (e.g., relevance and revenue goal models 140) and produce outputs that integrate the outputs of the other goal models 140).
Though Kulkarni teaches a neural network embodiment of a machine learning system, Kulkarni, however, does not explicitly teach that the neural network is a “deep neuron network.”
But Magnani teaches a recommender system in which the system trains input specific state of the art “deep” neural networks (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Kulkarni and Magnani are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni pertaining to classifier selection processes with the deep neural networks of Magnani.
The motivation for doing so is because machine learning solutions for product classification are very appealing as a mean to reduce time and economic costs of using human editors to assign product categories. (Magnani ¶ 0004).
Regarding claim 2, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
Kulkarni teaches further comprising:
obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm (Kulkarni ¶ 0022 teaches a data factor 125 can be assigned a plurality of impact scores. In an example, each of the plurality of impact scores can be associated with a goal 130. For example, a data factor 125 can have a first impact score associated with revenue generation and a second impact score associated with cross product marketing. In an example, the ordering of data factors can be based on the impact score associated with the currently relevant (e.g., modeled) goal (that is, obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm)).
Regarding claim 3, the combination of Kulkarni and Magnani teaches all of the limitations of claim 2, as described above. 
Magnani teaches wherein the machine learning algorithm is a deep neuron network (DNN) algorithm (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Regarding claim 6, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above. 
Kulkarni teaches - 
determining whether the at least one target situation condition satisfies a output requirement; generating the suggestion information when the at least one target situation condition satisfies the output requirement (Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering (that is, determining whether the at least one target situation condition satisfies a output requirement). For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, generating the suggestion information when the at least one target situation condition satisfies the output requirement)); and
updating the situation conditions until the at least one correspondingly selected target situation condition satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information (Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the data can be fed through again, and again the results can be observed and incorrect results can be indicated to the machine learning system. This process can repeat until a satisfactory threshold of error (or correctness), desired number of cycles, or other predetermined condition is achieved(that is, updating the situation conditions till the at least one correspondingly selected target situation satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information)).
Regarding claim 7, the combination of Kulkarni and Magnani teaches all of the limitations of claim 6, as described above. 
Kulkarni teaches -
wherein the output requirement is that a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value (Kulkarni ¶ 0030 teaches a revenue goal model can be created to ascertain the item listings returned in search results that can benefit (e.g., increase) provider revenue. (that is, a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value)).
Regarding claim 8, the combination of Kulkarni and Magnani teaches all of the limitations of claim 6, as described above. 
Kulkarni teaches -
wherein the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value (Kulkarni ¶ 0022 teaches he data factors 125 can be ordered by their assigned impact scores. In an example, the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering. For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value)).
Regarding claim 10, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above. 
Kulkarni teaches -
generating an alarm information when a degree of deviation in respect of time of at least one of the at least one evaluating parameter and the user data conforms to an alarm condition (Kulkarni ¶ 0028 teaches a user interface can be presented to an administrator in order to identify errors in the output of the internal model 135 (that is, generating an alarm information when a degree of deviation in respect of time of at least one of the least evaluating and the user data conforms to an alarm condition)).
Regarding claim 11, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
Kulkarni teaches [a] non-transitory computer readable medium having an instruction sequence, a computer system performs the data analysis method according to claim 1 when the instruction sequence is performed by a processor (Kulkarni ¶¶ 0067-70 teaches a computer system includes a processor and memory, as well as a machine-readable medium for storing instructions for execution by a processor).
Regarding claim 12, Kulkarni teaches [a] data analysis system, comprising:
 for collecting a user data, the user data comprising a plurality of data factors (Kulkarni ¶ 0017 teaches the input dataset can comprise one or more data factors 125 (that is, collecting a user data, the user data comprising a plurality of data factors));
a situation condition generating module, for generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors (Kulkarni ¶ 0027 teaches input dataset is one or more data factors 125 associated with the goal 130 (that is, the goal 130 is a situation condition); Kulkarni ¶ 0014 teaches that [p]rovider goals can be identified . . . [G]oals can be defined as input labels into a machine learning system and correlated with factored information (that is, generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors));
an analysis module, for calculating a distribution ratio of each of the situation conditions to obtain a first data (Kulkarni ¶ 0024 teaches that [g]oals 130 can be reduced to input labels and fed into the machine learning system; input labels can also correspond to observations for the goal 130; moreover, Kulkarni ¶ 0025 teaches that input observations (e.g., observations that are part of the input dataset) can be assigned a plurality of weights between input observations. For example, a first observation can be assigned a first weight and a second observation can be assigned a second weight. The differing weights can correspond to the effect the observation has on the machine learning system; that is, the application of the weights of Kulkarni to observations / labels (that is, a plurality of situation conditions is calculating a distribution ratio of each of the situation conditions to obtain a first data), and calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data (Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to measure the impact a data factor 125 has on the model ( e.g., the degree to which changes in the particular data factor 125 influence the model's output). In an example, the factorization module 120 can be configured to assign an impact score to the data factors 125; Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained) (that is, calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data));
an evaluating module, for obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data (Kulkarni ¶ 0022 teaches , the data factors 125 can be ordered by their assigned impact scores (that is, for obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data)), selecting at least one target situation condition for performing information association by the information association algorithm from the situation conditions according to the at least one evaluating parameter (Kulkarni ¶ 0018 teaches the standard format can vary depending upon the ultimate goal 130 (that is, selecting at least one target situation condition for performing information association by the information association algorithm). For example, data to be input into a revenue model can be factored into a first format, while data to be input into a sales model can be factored into a second format; Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to assign an impact score to the data factors 125. . . . In an example, the data factors 125 can be ordered by their assigned impact scores (that is, from the situation conditions according to the at least one evaluating parameter)), and obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions (Kulkarni ¶ 0030 teaches [g]oal models 140 can be created for different problems, or to address different goals, of the provider. For example, a relevance goal model can be created to ascertain the relevance between a search query and the item listings returned in search results. A revenue goal model (that is, at least one other information association algorithm under the situation conditions) can be created to ascertain the item listings returned in search results that can benefit (e.g., increase) provider revenue (that is, obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions)); 
a suggestion information generating module, for generating a suggestion information relating to the information association algorithm and/or the at least one other information association algorithm according to the at least one evaluating parameter and the at least one other evaluating parameter (Kulkarni ¶¶ 0013-14 teaches [t]raditionally, a provider may spend a great deal of time attempting to determine which pieces of information (that is, generating a suggestion information relating to the information association algorithm) in its possession are relevant to find and present user search results in a way to meet its goals. . . . A provider can ease the burden on its human resources by implementing (e.g., creating, updating, or hosting) and using models from the information using machine learning. . . . Provider goals can be identified and used to implement machine learning models. . . . By utilizing the power of machine learning, large amounts of information can be used to rank search results to meet provider goals without expending vast human resource capital; Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering. For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125) (that is, according to the at least one evaluating parameter and the at least one other evaluating parameter)
[Examiner notes that the Specification recites “This suggestion information SI could be provided for the analyst to improve information association logic of this information association algorithm based on this situation condition.” (Specification ¶ 0063). The information of Kulkarni set out above is not inconsistent with that of the Specification. Accordingly, the BRI of the Applicant’s “suggestion information” reads on the information of Kulkarni (see MPEP § 2173.01)]);
wherein each of the data collecting module, the situation condition generating module, the analysis module, the evaluating module, and the suggestion information generating module is implemented by a processor or by a processor a by a circuit having the ability of data processing (Kulkarni ¶¶ 0067-70 teaches a computer system includes a processor and memory, as well as a machine-readable medium for storing instructions for execution by a processor; generally, Kulkarni teaches the use of modules within a system (see, e.g., Kulkarni, Fig. 1, and accompanying text)), 
wherein the situation condition generating module is further configured to add more data factors to each of the plurality of situation conditions by . . . neuron network (DNN) training to update each of the plurality of situation conditions (Kulkarni ¶ 0021 teaches that example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors 125 (that is, adding more data factors to each of the plurality of situation conditions . . . to update each of the plurality of situation conditions); Kulkarni ¶ 0022 and Fig. 1 teaches that factorization module 120 can be configured to measure the impact a data factor 125 has on the model (e.g., the degree to which changes in the particular data factor 125 influence the model's output); Kulkarni Fig. 1 teaches:

    PNG
    media_image1.png
    894
    639
    media_image1.png
    Greyscale

Kulkarni ¶ 0005 teaches that the block diagram of Fig. 1 is an example system for search result ranking using machine learning. The machine learning of Kulkarni ¶ 0027 teaches the internal model 135 can be the machine learning system being trained by the training module 115. The internal model 135 can be any one of a variety of machine learning systems, including a neural network (that is, a neuron network)),
wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions (Kulkarni ¶ 0026 teaches [i]n an example training is carried out automatically. For example, if a desired output is known for a set of inputs, a training program can feed the inputs into the model, observe the outputs, and automatically indicate the incorrect results (that is, indicates that further amendment is needed) and adjust the model accordingly (that is, the suggestion information indicates that further amendment is needed under at least one of the situation conditions)),
wherein the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm, or the amendment comprises changing to an appropriate information association algorithm among the information association algorithm and the at least one other information association algorithm under some of the situation conditions to improve overall information association performance (Kulkarni ¶ 0029 teaches if an error rate of 0.5% is desired (e.g., between the observed output and the goal 130) iterative training of the internal model 135 can end after the error rate is achieved. . . . The training module 115 can be configured to perform the iterative process by adjusting the internal model 135, directly (e.g., setting neuron connection weights in a neural network based system) or indirectly (e.g., using a facility of the internal model 135) (that is, , re-inputting the input dataset (e.g., data factors 125), observing the refined output of the internal model 135 to identify further errors in the refined output, and continuing until the predetermined condition is met (that is, to improve overall information association performance); Kulkarni ¶ 0030 teaches [i]n an example, several goal models 140 can be combined together (that is, combining the information association algorithm and the at least one other information association algorithm). In an example, the combination of goal models 140 can be weighted. Such that adjusting relevance vis a vis revenue is as simple as adjusting the weights (that is, modifying the weights) between the two goal models 140. In an example, a goal model 140 can be created to accept output from other goal models 140 (e.g., relevance and revenue goal models 140) and produce outputs that integrate the outputs of the other goal models 140 (that is, the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm . . . under some of the situation conditions to improve overall information association performance)), and
wherein possible data factors in previous level are automatically combined by the DNN training to generate more complex situation conditions (Kulkarni ¶ 0030 teaches [m]any different goal models 140 can be created to address the different goals of a provider. In an example, several goal models 140 can be combined together. In an example, the combination of goal models 140 can be weighted, such that adjusting relevance vis a vis revenue is as simple as adjusting the weights between the two goal models 140. In an example, a goal model 140 can be created to accept output from other goal models 140 (e.g., relevance and revenue goal models 140) and produce outputs that integrate the outputs of the other goal models 140).
Though Kulkarni teaches a neural network embodiment of a machine learning system, Kulkarni, however, does not explicitly teach that the neural network is a “deep neuron network.”
But Magnani teaches a recommender system in which the system trains input specific state of the art “deep” neural networks (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Kulkarni and Magnani are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni pertaining to classifier selection processes with the deep neural networks of Magnani.
The motivation for doing so is because machine learning solutions for product classification are very appealing as a mean to reduce time and economic costs of using human editors to assign product categories. (Magnani ¶ 0004).
Regarding claim 13, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above.
Kulkarni teaches -
wherein the situation condition generating module is further adapted to obtain each of the situation conditions by combining the data factors based on a machine learning algorithm (Kulkarni ¶ 0022 teaches a data factor 125 can be assigned a plurality of impact scores. In an example, each of the plurality of impact scores can be associated with a goal 130. For example, a data factor 125 can have a first impact score associated with revenue generation and a second impact score associated with cross product marketing. In an example, the ordering of data factors can be based on the impact score associated with the currently relevant (e.g., modeled) goal (that is, obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm)).
Regarding claim 14, the combination of Kulkarni and Magnani teaches all of the limitations of claim 13, as described above. 
Magnani teaches wherein the machine learning algorithm is a deep neuron network algorithm (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Regarding claim 17, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
Kulkarni teaches -
wherein the evaluating module is further adapted to:
determine whether the at least one target situation condition satisfies a output requirement; make the suggestion information generating module generate the suggestion information when the at least one target situation condition satisfies the output requirement (Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering (that is, determining whether the at least one target situation condition satisfies a output requirement). For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, (generating the suggestion information when the at least one target situation condition satisfies the output requirement)); and
update the situation conditions until the at least one correspondingly selected target situation condition satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and make the suggestion information generating module generate the suggestion information (Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the data can be fed through again, and again the results can be observed and incorrect results can be indicated to the machine learning system. This process can repeat until a satisfactory threshold of error (or correctness), desired number of cycles, or other predetermined condition is achieved (that is, update the situation conditions until the at least one correspondingly selected target situation satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information)).
Regarding claim 18, the combination of Kulkarni and Magnani teaches all of the limitations of claim 17, as described above.
Kulkarni teaches -
wherein the output requirement is that a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value (Kulkarni ¶ 0030 teaches a revenue goal model can be created to ascertain the item listings returned in search results that can benefit (e.g., increase) provider revenue. (that is, a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value)).
Regarding claim 19, the combination of Kulkarni and Magnani teaches all of the limitations of claim 17, as described above.
Kulkarni teaches -
wherein the output requirement is that the number of the data factors that make up each of the situation conditions is less or equal to a limit value (Kulkarni ¶ 0022 teaches he data factors 125 can be ordered by their assigned impact scores. In an example, the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering. For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value)).
Regarding claim 21, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
Kulkarni teaches -
further comprising:
an alarm module for generating an alarm information when a degree of deviation in respect of time of at least one of the at least one evaluating parameter and the user data conforms to an alarm condition (Kulkarni ¶ 0028 teaches a user interface can be presented to an administrator in order to identify errors in the output of the internal model 135 (that is, generating an alarm information when a degree of deviation in respect of time of at least one of the least evaluating and the user data conforms to an alarm condition)), wherein the alarm module is implemented by a processor or by a circuit having the ability of data processing (Kulkarni ¶¶ 0067-70 teaches a computer system includes a processor and memory, as well as a machine-readable medium for storing instructions for execution by a processor; generally, Kulkarni teaches the use of modules within a system (see, e.g., Kulkarni, Fig. 1, and accompanying text); accordingly, Kulkarni teaches the alarm module is implemented by a processor or by a circuit having the ability of data processing)).
17.	Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20120078825 to Kulkarni et al. [hereinafter Kulkarni] in view of US Published Application 20180121533 to Magnani et al. [hereinafter Magnani] and Ahsan et al., “A Conceptual Model of Recommender System for Algorithm Selection,” AMCIS (2005) [hereinafter Ahsan].
Regarding claim 4, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
However, the combination of Kulkarni and Magnani does not explicitly teach -
obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data.
But Ahsan teaches - 
obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data (Ahsan, Table 2, teaches Classifiers Accuracy (at least one evaluating parameter) between the datasets and each of the algorithms NN, Bagging, AdaBoost, Stacking, J38, IBk, NaiveBayes, and ZeroR generated by Cross Validation (obtaining at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the classifier selection process of Ahsan.
The motivation for doing so is reduce this effort by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets and then come up with the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Regarding claim 5, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
Though Kulkarni and Magnani teach the features of model creation and mode result ranking in a deep neural network environment, the combination of Kulkarni and Magnani, however, does not explicitly teach -
obtaining the at least one evaluating parameter by calculating a cross entropy of the first data and the second data.
But Ahsan teaches -
obtaining the at least one evaluating parameter by calculating a cross entropy of the first data and the second data (Ahsan, fifth full paragraph of page 1457, teaches to use cross-validation (cross entropy) . . . . The data set is divided into several parts (the first data), with each part in turn used to test a model fitted to the remaining parts (the second data) (that is, calculating a cross entropy of the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the cross validation of Ahsan.
The motivation for doing so is to reduce the effort of mastering voluminous background information on a dataset by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets to arrive at the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Regarding claim 15, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
Though Kulkarni and Magnani teach the features of model creation and mode result ranking in a deep neural network environment, the combination of Kulkarni and Magnani, however, does not explicitly teach -
obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data.
But Ahsan teaches -
Ahsan teaches wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data ((Ahsan, Table 2, teaches Classifiers Accuracy (at least one evaluating parameter) between the datasets and each of the algorithms NN, Bagging, AdaBoost, Stacking, J38, IBk, NaiveBayes, and ZeroR generated by Cross Validation (to obtain at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the classifier selection process of Ahsan.
The motivation for doing so is reduce this effort by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets and then come up with the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Regarding claim 16, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
Though Kulkarni and Magnani teach the features of model creation and mode result ranking in a deep neural network environment, the combination of Kulkarni and Magnani, however, does not explicitly teach -
wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a cross entropy of the first data and the second data.
But Ahsan teaches -
wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a cross entropy of the first data and the second data (Ahsan, fifth full paragraph of page 1457, teaches to use cross-validation (cross entropy) . . . . The data set is divided into several parts (the first data), with each part in turn used to test a model fitted to the remaining parts (the second data) (that is, calculating a cross entropy of the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the cross validation of Ahsan.
The motivation for doing so is to reduce the effort of mastering voluminous background information on a dataset by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets to arrive at the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Response to Arguments
18.	Examiner has fully considered Applicant’s arguments. Examiner responds below, accordingly.
19.	Applicant argues, inter alia, that “Kulkarni does not disclose the feature of ‘generating a suggestion information’. The term ‘suggestion information’ has the following features: ‘wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions’ recited in claim 1.” (Response at p. 11).
Examiner respectfully disagrees. The BRI of the term covers the teachings of Kulkarni. Also, Examiner points out that the claim language includes the term “indicates” for the “suggestion information,” where “indicates” is simply “to demonstrate or suggest the necessity or advisability of.”1 Examiner sets out in detail hereinabove that the “data factors” or “information” of Kulkarni are covered by the BRI of the “suggestion information” of Applicant’s claims. (See also Office action mailed 20 August 2021 at pp. 36-37).
20.	Applicant argues that “Kulkarni does not disclose the feature "wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions" as recited in claim 1.” (Response at p. 12).
Examiner respectfully disagrees. As set out in the rejections hereinabove, Kulkarni teaches “if a desired output is known for a set of inputs,” a training program can “observe the outputs, and automatically indicate the incorrect results,” which is read upon by the claims language of “indicates that further amendment is needed.”
21.	Applicant argues “The ‘weight’ in Kulkarni is not used for combining two different models. That is, the ‘weight’ in Kulkarni is not used for combining two different algorithms.” (Response at p. 13).
Examiner respectfully disagrees. The claim language merely sets out that “the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm or the amendment comprises changing to an appropriate information association algorithm among the information association algorithm and the at least one other information association algorithm under some of the situation conditions to improve overall information association performance.” As set out hereinabove, Kulkarni teaches the combination of goal models 140 can be weighted. Such that adjusting relevance vis a vis revenue is as simple as adjusting the weights between the two goal models 140. The BRI of Applicant’s claims read upon the teachings of Kulkarni. Further, the phrase “to improve overall information association performance” to one of intended result, is not afforded patentable weight. (See also Office action mailed 20 August 2021 at pp. 37-38).
22.	Applicant argues that “Magnani fails to cure the deficiencies of Kulkarni.” (Response at p. 14).
Examiner respectfully disagrees. Magnani is cited by the Examiner for teaching the feature of a “deep” neural network, as set out in the rejections hereinabove. (See also Office action mailed 20 August 2021 at pp. 38-39).
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Published Application 20090106232 to Burges et al.) teaches estimated gradients of cost or the lambda gradients of cost may be modeled to facilitate building a second ranker component that, when linearly combined with the baseline ranker component, results in a decrease of cost.
(US Published Application 20100152878 to Chu et al.) teaches a server has various types of feature extraction algorithms and modeling algorithms, which are selected and combined by a user for training and building a required forecast model and setting related parameters.
24.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Merriam-Webster Online Dictionary, <https://www.merriam-webster.com/dictionary/indicate>